FoRRestek, /., concurring: I cannot agree with the rationale of the majority in this case absent a finding that the second lien note was not real and valid, for certainly lien obligations are to be included in tax base calculations. See Blackstone Theatre Co., 12 T. C. 801, and Crane v. Commissioner, 331 U. S. 1. I concur in the result, however, because the amount of the obligation of the second lien note was by its terms contingent, is not ascertainable, and therefore is not includible in cost. Haeeon, /., agrees with this concurring opinion.